Citation Nr: 1455261	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether there was clear and unmistakable error in a September 1959 rating decision that severed service connection for chronic otitis media with hearing loss, left ear ("hearing disability"), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1945 to August 1945.  The Veteran died in December 2007.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans Appeals (Board) from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran had filed a claim to reopen his claim for service connection for the left ear.  This case has undergone a protracted appellate history, which has included multiple remands by the Board and a remand by the United States Court of Appeal for Veterans claims (Court).  Most recently, the case remanded by the Board in September 2007 for additional development.  At that time, the issues were whether new and material evidence had been received to reopen a claim for service connection for chronic otitis media with hearing loss of the left ear and entitlement to service connection for tinnitus.  The September 2007 Board remand explained that in October 2000, the Veteran raised a claim of CUE in the September 1959 rating decision.  The Board specifically directed the RO to adjudicate the intertwined claim of whether there was clear and unmistakable error (CUE) in a September 1959 rating decision that severed service connection for otitis media and defective hearing of the left ear.  

Shortly after the September 2007 Board remand, the Veteran passed away in December 2007.  The Board notes that the law was amended to allow for an eligible person to file a request to be substituted as the appellant for the purposes of processing a claim to its completion. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 C.F.R. § 3.1010.  This change allowing substitution is only applicable in cases involving a claimant who died on or after October 10, 2008.  Since the Veteran in this case died in December 2007, substitution is not available.  

After the Veteran's death in December 2007, his widow, the appellant, filed a claim for Dependency and Indemnity Compensation (DIC) benefits.  The RO denied the claim for DIC, death pension and accrued benefits in a January 2009 rating decision.  The appellant filed a Notice of Disagreement and specifically referenced the pending claim of CUE in the September 1959 rating decision.  A statement of the case of the issue of CUE in the September 1959 rating decision was issued in April 2012 and the appellant timely perfected her appeal with the submission of a June 2012 Substantive Appeal.  

In light of the above, the issue on appeal has been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  A September 1945 rating decision granted service connection for otitis media, chronic, suppurative left ear with hearing loss.  A 20 percent evaluation was assigned.  Rating decisions in October 1948 and February 1949 continued the 20 percent evaluation.

2.  A May 1958 rating decision proposed severance of the grant of service connection and a September 1959 rating decision severed the grant of service connection for otitis media, chronic suppurative left ear with hearing loss.

3. The grant of service connection for otitis media, chronic, suppurative, left was proper and not clearly and unmistakably erroneous (CUE) as the correct facts, as they were known at the time, were before the rating board at the time of the August 1945 decision.  The rating board correctly applied the statutory and regulatory provisions extant at the time in granting service connection based on aggravation of a preexisting condition.   

4.  The severance of the Veteran's service connection based on CUE was improper.  


CONCLUSION OF LAW

Service connection for otitis media, chronic, suppurative, left was improperly severed, and the criteria for restoration of service connection for the hearing disability have been met.  38 U.S.C.A. §§ 1131, 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.30, 3.310, 4.14 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits Jurisdiction

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits." 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

Accrued benefits shall, upon the death of the Veteran, be paid to the surviving spouse or other appropriate party.  An application for accrued benefits must be filed within one year after the date of a veteran's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated." 38 C.F.R. § 3.160(c).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death and includes claims to reopen based on new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) (concluded that for a surviving dependent to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.); But see Haines v. West, 154 F. 3d 1298, 1301 (explaining a distinction between claims under 5121 and 5109 and noting that under 5109A a survivor has no standing to request review of a decision affecting the disability benefits of a veteran on the ground of CUE).  

In the present case, as explained in the Introduction, the Veteran had a pending claim of CUE in the September 1959 rating decision.  Additionally, the appellant timely filed her claim for accrued benefits.  Accordingly, the Board will proceed to the merits of the CUE claim.

The Merits of the CUE claim

In July 1945, the Veteran enlisted in the United States Army.  At induction, he was given a physical examination.  As a part of the examination, a hearing test was given and the Veteran scored a 15/15 on the right ear and an 8/15 in the left ear.  At induction, it was noted that he had defective hearing in his left ear.  

There is a service treatment note from January 1945 that states that the Veteran at the age of 6 had a fall that resulted in a cut on his forehead and that a few weeks later he had pain in his left ear with continuous discharge.  Since that time, he had chronic discharge that was made worse by exposure.  He told the examiner he had visited private physicians prior to entry into the military, but none could relieve his symptoms.  He stated that when he heard loud noises he had severe pain in his ear.  He had never been able to go swimming and that rainy weather causes additional drainage.  The diagnosis at the time was otitis media, chronic, left suppurative, cause undetermined.  

In August 1945, the Board of Medical Officers determined that the Veteran's hearing in his left ear was 1/15.  The Board of Medical Officers stated that the Veteran was incapacitated because he was unable to hear commands, rifle fire and inclement weather caused pain in the ear.  The Veteran's Certificate of Disability for Discharge, dated August 1945, determined that the Veteran's disability was not aggravated by active service, and existed prior to entering service.  As such, the Veteran was discharged from service on August 25, 1945.  

Three days after he was discharged, he applied for compensation benefits for his left ear.  In September 1945, the rating board granted the Veteran service connection for his left ear hearing disability due to aggravation and a 20 percent evaluation was assigned from August 25, 1945.  

In September 1948, the Veteran underwent an examination of his left ear.  The examiner stated that there was a foul discharge coming from an attic perforation in the left tympanic membrane.  This type of discharge usually involves bone, causing progressive erosion and serious intracranial complications.  Based on the examination results, the rating board determined that no change needed to be made to his evaluation in an October 1948 rating decision.  

In February 1949, the Veteran applied for an increased evaluation for his left ear hearing disability.  He had received treatment for his ear at the VA in Cleveland in January 1949, and he submitted this as evidence to support his claim.  In February 1949, the rating board issued a rating decision that continued his 20 percent evaluation for his left ear hearing disability.  

In May 1958, the rating board sent a letter to the Veteran informing him of their proposed severance of his disability compensation benefits.  The heading of this rating decision indicated it was pursuant to a "Nationally authorized review DA letter 12-14-54."1  The rating board determined that the grant of service connection based on aggravation for otitis media, chronic, suppurative, left, by the rating board was a clear and unmistakable error based on medical fact and principle.  The rating board determined that there was no showing of any acute episodes or noted injury to advance the pathology beyond the normal progress of the condition as shown in the records.  The rating decisions dated October 1948 and February 1949, which confirmed and continued the original grant were also determined to be clear and unmistakable errors.  It was therefore proposed to sever service connection for otitis media.  The case was then administratively reviewed by the Acting Director of Compensation and Pension Service and he concurred with the severance of service connection.  

In June 1959, the Veteran received a letter advising him of the proposed severance and requested that he submit any additional evidence to support his entitlement to service connection.  The severance seemed to hinge on the fact that the Veteran's Discharge Report stated that his disability existed prior to service and was not aggravated by service.  In September 1959, the Veteran was notified that his disability compensation was severed due to clear and unmistakable evidence.  

The question presented in this case is whether there was clear and unmistakable error in the September 1959 rating decision that severed service connection.  CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The September 1959 rating decision severed service connection.  As to the merits of the severance, service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

However, the severance based on CUE in this case was made long before there was a Court, and as such, the Board will now evaluate the law of CUE as it was written in 1958.  38 C.F.R. § 3.105 (a) has been amended many times.  It was revised in 1955 and at that time appeared as VA Regulation 1009.  At the time of the severance, the law on CUE stated: 

(A)...Provided, that a rating board may reverse or amend a decision by the same or any other rating board where such reversal or amendment is obviously warranted by a clear and unmistakable error shown by the evidence in file at the time the prior decision was rendered.  

VA Regulation 1009 (1955).

The regulation further stated that the authority to sever service-connection upon the basis of clear and unmistakable error (the burden of proof being upon the Government) is vested in regional offices.  Service-connection will not be severed in any case on a change of diagnosis in the absence of the certification hereinafter provided.  Where the examining physician or physicians or other proper medical authority are unable to make the certification provided herein, service-connection will be continued by the rating agency.  Id. A difference of opinion in the application of the correct facts is not a reason to find CUE.  VA Regulation 1009(B) (1955).

In 1959, upon reviewing the rating board's decision to grant the Veteran's service connection disability benefits, it was the opinion of the rating board that there was no evidence of aggravation, that the Veteran's disability had existed prior to service.  Further, the rating board determined that there was no showing of any acute episodes or noted injury to advance the pathology beyond the normal progress of the condition as shown in the records.

In short, this case turns on whether there was sufficient evidence of aggravation in the Veteran's file to make decision to grant service connection.  

The law on aggravation in 1945 was revised in 1943 and states:

(A) Where notation or clear and unmistakable evidence shows that a disease or injury existed prior to service, service connection on the basis of aggravation will be condeded in case there is increase in disability during active service resulting from the injury or disease manifested on the record, except where contrary to clear and unmistakable facts including medial principles.  

VA Regulation 1063 (1943).  The regulation further noted that while medical or surgical treatment furnished during service does not of itself establish increase in disability; increase in severity necessitating treatment, unless actually improved thereby may do so.  The regulation further provided that acute infections, including acute ear disease, occurring in service are service incurred or aggravated unless shown by clear and unmistakable evidence that there was no increase in severity during service.  Id. 

The regulations concerning aggravation were changed in 1946 and added a provision that a preexisting injury or disease will be considered to have been aggravated by active military or naval service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  VA Regulation 1063 (1946).  

The rating board in 1945 determined that there was sufficient evidence of record to make a determination that the Veteran's preexisting left ear hearing disability was aggravated and increased in severity due to service, because they did not give the Veteran an examination.  The Veteran's hearing at induction was noted as 8/15, and it was noted that he had a hearing defect on his induction examination.  After one month of service, the Veteran's hearing had decreased to 1/15 in the left ear.  

The rating board in 1958 did not show that there was not an increase in severity during service.  The rating board in 1958 and 1959 relied heavily, to make their determination to sever service connection, on the Veteran's discharge certificate that Veteran's injury existed prior to service, was not aggravated by service and did not occur in the line of duty.  Furthermore, the rating board in 1958 and 1959 applied the changed version of the regulation as reflected by the discussion of the natural progress of the disease.  See VA Regulation 1009 (1955)(explaining that revision must be based on the facts of record in the case at the time the decision was rendered). 

The Board is of the opinion that the evidence of record clearly and unmistakably shows that the Veteran's hearing decreased significantly in a very short period.  Further, the rating board in 1958 stated that there was no showing of any acute episodes or noted injury to advance the pathology beyond the normal progress of the condition as shown in the records.  However, there must have been some reason that the Veteran's hearing decreased so significantly and there must have been some incident in service that caused the Veteran's left ear to start bleeding and to necessitate him to go to the dispensary in August 1945.  The 1958 and 1959 rating decisions did not point to any clear and unmistakable error committed by the rating board in 1945 in the application of the laws to the facts.  At most, the decision reached in 1959 to sever service connection is a difference of opinion of how to apply the facts regarding evidence of aggravation.  The rating boards in 1958 and 1959 did not even discuss in the analysis the presence of the significant decrease in the Veteran's hearing during his one month of active service.  

After a thorough review of the evidence of record at the time of the grant of service connection and the circumstances under which the Veteran's service connection for a left ear hearing disability was severed, the Board finds that the grant of service connection for otitis media, chronic, supportive, left was proper and not clearly and unmistakably erroneous (CUE).  The Board finds that the correct facts, as they were known at the time, were before the rating board at the time of the August 1945 decision.  The rating board correctly applied the statutory and regulatory provisions extant at the time in in granting service connection based on aggravation of a preexisting condition.

In applying the principle of aggravation, the rating board correctly found that the Veteran did have a preexisting condition of a left ear hearing loss that significantly deteriorated during his one-month period of service.  The Veteran's hearing reduced so significantly that he was discharged from service.  The Board did not find that the decision to grant service connection was improper based on CUE and as such, the severance of the Veteran's service connection disability compensation for left ear, chronic media otitis in September 1959 based on a difference of opinion was clear and unmistakable error.  

As such, the Board is reinstating the Veteran's service connection benefits from the date of severance.  

Duty to Notify and Assist

In this decision, the Board restores service connection for chronic otitis media, left ear, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The September 1959 rating decision that severed service connection for chronic otitis media with hearing loss, left ear was clearly and unmistakably erroneous, and the restoration of service connection for chronic otitis media with hearing loss, left ear is granted.  




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


